Banke, Judge.
Plaintiff sued to recover for injuries sustained when he was burned by gasoline which ignited while he was working on the defendant’s car in defendant’s driveway and carport. Plaintiff testified that he siphoned gas from his own car into an open container which he then placed on the hood of his car and that while lighting a cigarette he stumbled into the container, causing it to ignite. There was evidence that defendant had placed a Coca-Cola bottle on the ground. Plaintiff’s brother testified that plaintiff slipped on the bottle and fell into the gasoline. The weight and credibility of this testimony was attacked on cross examination because the witnesses’ earlier versions of the incident failed to mention the bottle. The plaintiff himself was unable to testify that the bottle caused his fall. However, he did testify that he had been working with gasoline on his hands when he lit a cigarette near an open container of gasoline. Plaintiff appeals the denial of his motion for a new trial after a jury verdict for the defendant. Held:
"After a verdict, the evidence is construed in its light most favorable to the prevailing party, for every presumption and inference is in favor of the verdict.” Brown v. Wingard, 122 Ga. App. 544 (177 SE2d 797) (1970). There is ample evidence in this case to authorize the verdict of the jury.

Judgment affirmed.


McMurray, P. J., and Smith, J., concur.

Bobby Lee Cook, Jr., Frank H. Jones, for appellant.
J. Clinton Sumner, Jr., for appellee.